Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 10/26/2022.
2. 	Claims 1-21 are pending in the case. 
3.	Claims 1, 9, 10 and 16 are independent claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-12,14,16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (hereinafter “Li”), US Published No. 20160349928 A1. 
Claim 1:
Li teaches A method implemented in a computing device, comprising: 
initiating a video desktop recording capturing activities on a desktop displayed on the computing device, (e.g., initiating a recording on desktop computer 54B of Figure 9 for capturing user activities par. 3; According to an embodiment of the invention, a method for auditing activity of a user on a user computing device is provided. Par. 9; FIG. 4 is a flowchart depicting operational steps of the session recording agent, in accordance with an embodiment of the present invention. par. 22; Computing device 102 represents a network connected user computing device on which user input will be monitored and recorded)
wherein during the video desktop recording, performing the steps of: 
detecting at least one window within the video desktop recording;  (e.g., detecting at least one opened window by the desktop recording agent par. 28; In FIG. 3, one or more of the windows such as, for example, window 301, window 302, and window 308, may be opened on GUI 108 as detected by session recording agent 104.)
identifying a target window from among the at least one window detected within the video desktop recording;  (e.g., identifying an active “target” window within recording session par. 32; Following this, active window identification & extraction module 212 may detect and extract one of the windows identified by window detection module 210 as an active window, using a suitable function such as, for example, the focus function initiated when the shift+tab keys are simultaneously pressed on a keyboard in a window environment. In an exemplary embodiment, active window identification & extraction module 212 may use the mouse click, an output from HID detection module 202, and identified windows 301, 302, and 308 (FIG. 3), outputs of window detection module 210, to identify rectangle 308 as an active window and digitally extract the active window.)
responsive to identifying the target window, generating a bookmark comprising metadata associated with the target window, the metadata comprising a time stamp when the target window was identified; (e.g., responsive to identifying active windows via OCR, generating a session bookmark including metadata such as time stamps of captured active window par. 27; Session recording agent 104 operates to capture, bookmark, and transfer user interactions detected on GUI 108. Par. 34; Each of such successive session bookmarks may also be respectively attributed with a time stamp to indicate when an active window is captured, in addition to the other identifying features. OCR title recognition & capture module 214 may then process an output of active window identification & extraction module 212 to develop a title of the active window using a suitable OCR technique well known in the art to recognize characters that may be present in a general region of a title bar within a digital image of the active window, and generate an editable text corresponding to the title of the active window. OCR title recognition & capture module 214 may also determine any subsequent changes to the window title by performing periodic optical character recognition of the title bar of the active window, and comparing any newly detected text to a previously recognized window title text par. 34; Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification features such as device ID, network ID, user ID, active user program identification, raw HID inputs, labels of window controls activated by the raw HID inputs, date/time stamp, and other system and user information available from the system components within computing device 102, as a session bookmark. The session bookmark's value may be set to the title of the active window as identified by the OCR title recognition & capture module 214, and its reference may be set to the active window identified by the active window identification & extraction module 212.)

and storing the bookmark as part of the video desktop recording. (e.g., storing the bookmark which includes metadata of the active window par. 3;  The method identifies an active window in the received screenshot, based on the screen location of the HID input. The method extracts from the screenshot, the identified active window. The method determines a textual title of the active window. Finally, the method stores one or more electronic records that includes the extracted active window, the textual title of the active window, and the user identifier to a data store. par. 35; Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification within computing device 102 (step 409).) par. 44; Session playback module 510 may then proceed to look up within session history data store 116 for an archived session activity summary recording unit corresponding to the submitted query)
Claim 2 depends on claim 1:
Li teaches A wherein the metadata further comprises: a title of the target window; ( e.g., title of the active window as metadata of bookmark par. 34; The session bookmark's value may be set to the title of the active window as identified by the OCR title recognition & capture module 214, and its reference may be set to the active window identified by the active window identification & extraction module 212.)
a process identifier associated with the target window assigned by an operating system executing on the computing device, (e.g., session identifier associated with active window par. 42; In an embodiment, the identification may include a session identifier, a user identifier, a system identifier, a textual title of a captured active window, an application identifier, and a server identifier. In an exemplary embodiment, in FIG. 3, session indexing module 506 may index the generated session activity summary recording with the title “Coco—{usermgr.defaultTitle}.)
and a descriptor relating to content within the target window. (e.g., title or program descriptor relating to the content within the active window Par. 34; OCR title recognition & capture module 214 may then process an output of active window identification & extraction module 212 to develop a title of the active window using a suitable OCR technique well known in the art to recognize characters that may be present in a general region of a title bar within a digital image of the active window, and generate an editable text corresponding to the title of the active window. Par. 34; active user program identification par. 35; Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification within computing device 102 (step 409). )

Claim 3 depends on claim 1:
Li teaches wherein the metadata further comprises a graphical representation of the target window. (e.g., storing the identified active window (i.e., graphical representation of active window par. 35; Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification within computing device 102 (step 409).)


Claim 5 depends on claim 1:
Li teaches wherein identifying the target window from among the at least one window detected within the video desktop recording comprises: determining whether at least one window detected within the video desktop recording is in a restored state; (e.g., par. 31; Window detection module 210 may then attempt to identify one or more windows corresponding to the identified rectangles. In an embodiment, a unique and consistent pattern of a window in an operating system may be the presence of a standard set of three control buttons—minimize, maximize and close. The presence, sequence, orientation, and appearance of these three control buttons may be uniform for a given operating system.)
responsive to at least one window being in the restored state, performing the steps of: determining a top-most window among the at least one window; (e.g., Examiner notes that the instance of only one window, the lone window is inherently top most window. Examiner further notes that when a user selects a window, the window is a “top-most” window because selecting brings the window higher in a z-order to be fully visible. Par. 29; In an exemplary embodiment, a HID detection module 202 of session recording agent 104 may detect a click by a mouse pointer 307 on an area covered by window 308 on GUI 108 (FIG. 3). Par. 32; In an exemplary embodiment, active window identification & extraction module 212 may use the mouse click, an output from HID detection module 202, and identified windows 301, 302, and 308 (FIG. 3), outputs of window detection module 210, to identify rectangle 308 as an active window and digitally extract the active window.  )
and designating the top-most window as the target window. (e.g., designing, active window amongst other windows. par. 32; Following this, active window identification & extraction module 212 may detect and extract one of the windows identified by window detection module 210 as an active window, using a suitable function such as, for example, the focus function initiated when the shift+tab keys are simultaneously pressed on a keyboard in a window environment. In an exemplary embodiment, active window identification & extraction module 212 may use the mouse click, an output from HID detection module 202, and identified windows 301, 302, and 308 (FIG. 3), outputs of window detection module 210, to identify rectangle 308 as an active window and digitally extract the active window.)
Claim 7 depends on claim 1:
Li teaches wherein identifying the target window from among the at least one window detected within the video desktop recording comprises: detecting a change in content displayed in one of the at least one window detected within the video desktop recording; (e.g., detecting title change of the window when recording par. 34; OCR title recognition & capture module 214 may also determine any subsequent changes to the window title by performing periodic optical character recognition of the title bar of the active window, and comparing any newly detected text to a previously recognized window title text.)
and designating a window with the change in content as the target window. (e.g., designating a window with the changed title as the active window par. 34; OCR title recognition & capture module 214 may also determine any subsequent changes to the window title by performing periodic optical character recognition of the title bar of the active window, and comparing any newly detected text to a previously recognized window title text. In an exemplary embodiment, OCR title recognition & capture module 214 may capture the words “COCO—User Management” found on the title bar of active window 308 (FIG. 3) using OCR techniques as the title of the active window 308.)
Claim 9:
Li teaches A method implemented in a computing device, comprising: initiating a video desktop recording capturing activities on a desktop displayed on the computing device, wherein during the video desktop recording, performing the steps of: (e.g., initiating a recording on desktop computer 54B of Figure 9 for capturing user activities par. 3; According to an embodiment of the invention, a method for auditing activity of a user on a user computing device is provided. Par. 9; FIG. 4 is a flowchart depicting operational steps of the session recording agent, in accordance with an embodiment of the present invention. par. 22; Computing device 102 represents a network connected user computing device on which user input will be monitored and recorded)

detecting a change in content displayed in a window detected within the video desktop recording; (e.g., detecting title change of the window when recording par. 34; OCR title recognition & capture module 214 may also determine any subsequent changes to the window title by performing periodic optical character recognition of the title bar of the active window, and comparing any newly detected text to a previously recognized window title text.)
responsive to detecting the change in the content displayed in the window, generating a bookmark comprising metadata associated with the window, the metadata comprising a time stamp when the change in the content was detected; ( e.g., responsive to detecting title change of active window, generating a bookmark comprising timestamp of the captured active window par. 34; OCR title recognition & capture module 214 may also determine any subsequent changes to the window title by performing periodic optical character recognition of the title bar of the active window, and comparing any newly detected text to a previously recognized window title text. In an exemplary embodiment, OCR title recognition & capture module 214 may capture the words “COCO—User Management” found on the title bar of active window 308 (FIG. 3) using OCR techniques as the title of the active window 308. Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification features such as device ID, network ID, user ID, active user program identification, raw HID inputs, labels of window controls activated by the raw HID inputs, date/time stamp, and other system and user information available from the system components within computing device 102, as a session bookmark. The session bookmark's value may be set to the title of the active window as identified by the OCR title recognition & capture module 214, and its reference may be set to the active window identified by the active window identification & extraction module 212. Each of such successive session bookmarks may also be respectively attributed with a time stamp to indicate when an active window is captured, in addition to the other identifying features.)
and storing the bookmark as part of the video desktop recording. (e.g., storing the bookmark which includes metadata of the active window par. 3;  The method identifies an active window in the received screenshot, based on the screen location of the HID input. The method extracts from the screenshot, the identified active window. The method determines a textual title of the active window. Finally, the method stores one or more electronic records that includes the extracted active window, the textual title of the active window, and the user identifier to a data store. par. 35; Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification within computing device 102 (step 409).) par. 44; Session playback module 510 may then proceed to look up within session history data store 116 for an archived session activity summary recording unit corresponding to the submitted query)Claim 10:
Independent claim 10 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 10.

Claims 11,12 and 14:
	Claims 11,12 and 14 are substantially encompassed in claims 2,3 and 5, respectively, therefore, Examiner relies on the same rationale set forth in claims 2,3 and 5 to reject claims 11,12 and 14. 

Claim 16:
Independent claim 16 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 16.

Claims 17,18 and 20:
	Claims 17,18 and 20 are substantially encompassed in claims 2, 3 and 5, respectively, therefore, Examiner relies on the same rationale set forth in claims 2, 3 and 5, to reject claims 17,18 and 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li as cited above and applied to claim 1, in view of Mir et al. (hereinafter “Mir”), U.S. Published Application No. 20140258914 A1. 
Claim 6 depends on claim 5:
Li teaches wherein determining the top-most window among the at least one window, comprises:  
and designating a window associated with a first window among the enumerated windows as the target window. (e.g., designing, active window amongst other windows. par. 32; Following this, active window identification & extraction module 212 may detect and extract one of the windows identified by window detection module 210 as an active window, using a suitable function such as, for example, the focus function initiated when the shift+tab keys are simultaneously pressed on a keyboard in a window environment. In an exemplary embodiment, active window identification & extraction module 212 may use the mouse click, an output from HID detection module 202, and identified windows 301, 302, and 308 (FIG. 3), outputs of window detection module 210, to identify rectangle 308 as an active window and digitally extract the active window.)

Li fails to expressly teach submitting a query to an operating system executing on the computing device, the query requesting enumeration of windows present on the desktop displayed on the computing device; 

However, Mir teaches wherein determining the top-most window among the at least one window, comprises: submitting a query to an operating system executing on the computing device, the query requesting enumeration of windows present on the desktop displayed on the computing device; (e.g., well known to query the operating system to retrieve identifiers for a group of displayed objects par. 99; In one embodiment, the first agent 202 retrieves an enumeration of identifiers of toolbar buttons displayed in the taskbar; for example, the first agent 202 may execute a call to query the operating system for the enumeration (such as, without limitation, a "TB_GETBUTTON" command). In another embodiment, the first agent 202 associates an enumerated identifier of a toolbar button with the identifier of the first window 207; for example, the first agent 202 may create a mapping between the received identifier of the first window 207 and an enumerated identifier of a toolbar button.)

In the analogous art of displaying a one or more GUI objects on a computer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating system for displaying one or more GUI objects to include an enumerated request for identifiers of displayed objects as taught by Mir to provide the benefit of an index of the displayed objects to improve manipulation techniques in an interactive environment.  

Claim 15:
Claim 15 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 15.

Claim 21:
Claim 21 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 21.


Claims 4 and 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li as cited above and applied to claim 1, in view of Agrawal et al. (hereinafter “Agrawal”), U.S. Published Application No. 20110289117 A1. 
Claim 4 depends on claim 1:
Li fails to expressly teaches wherein a new bookmark is generated responsive to a new target window being detected.

However, Agrawal teaches wherein a new bookmark is generated responsive to a new target window being detected.  (e.g., new recorded capture (i.e., new bookmark) is generated responsive to clicking a button to open a new application window par. 28; After the recording session has started 300 and while is still on-going 310, certain embodiments are configured to wait for a desktop event to occur 320, such as the start of a new application, the selection and clicking on a button in an application window, or the like. In response to such an event 330, a decision is made as to whether the event can be recorded 340. If the event cannot be recorded, certain embodiments are configured to return back to the "wait for desktop event" step. If the event can be recorded, a screen capture (for example, a screenshot) is made 350 to create a visual record of the current desktop activity.)
In the analogous art of capturing user activity with displayed windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the triggering events for generating a bookmark as taught by Li to include opening a window as taught by Agrawal to provide the benefit of improving the capture of desired content. (see Agrawal; par. 22)

Claim 8 depends on claim 1:
Li fails to expressly teach wherein identifying the target window from among the at least one window detected within the video desktop recording is performed based on at least one of: closing a window among the at least one window detected within the video desktop recording; or opening a new window. (emphasis added) 


However, Agrawal teaches wherein identifying the target window from among the at least one window detected within the video desktop recording is performed based on at least one of: closing a window among the at least one window detected within the video desktop recording; or opening a new window.
(par. 28; After the recording session has started 300 and while is still on-going 310, certain embodiments are configured to wait for a desktop event to occur 320, such as the start of a new application, the selection and clicking on a button in an application window, or the like. In response to such an event 330, a decision is made as to whether the event can be recorded 340. If the event cannot be recorded, certain embodiments are configured to return back to the "wait for desktop event" step. If the event can be recorded, a screen capture (for example, a screenshot) is made 350 to create a visual record of the current desktop activity.)

In the analogous art of capturing user activity with displayed windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the triggering events for generating a bookmark as taught by Li to include opening a window as taught by Agrawal to provide the benefit of improving the capture of desired content. (see Agrawal; par. 22)

Claim 13:
Claim 13 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 13.

Claim 19:
Claim 19 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 19.



Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 

Prior Art Rejections
Applicant argues that Even if Zi discloses “detecting at least one window within the video desktop recording,” Li does not disclose “storing the bookmark as part of the video desktop recording.” In alleging that Li discloses this feature, the Office Action cites the storing of one or more electronic records that includes the extracted active window, the textual title of the active window, and the user identifier to a data store as taught by Li. Playback archived session activity summary recordings may be retrieved based on a submitted query. However, storing the electronic records in a data store and indexing these electronic records as part of session activity summary recordings is not equivalent to “storing the bookmark as part of the video desktop recording.” (see Response; page 11)

Examiner respectfully disagrees. 


Li teaches elements captured during a recording session being stored as a “session bookmark” (see par. 34; Active window title bookmarking module 216 may then store the OCR title, the identified active window, along with other identification features such as device ID, network ID, user ID, active user program identification, raw HID inputs, labels of window controls activated by the raw HID inputs, date/time stamp, and other system and user information available from the system components within computing device 102, as a session bookmark)
Examiner notes that the session bookmark is relied upon to teach the recited bookmark. Applicant emphasizes “as part of”, but Applicant makes no attempt to explain how “as part of” distinguishes from the reference or how any part of the claim language distinguishes from the reference.   Under BRI, “a part of”, simply means “a piece of”. 
Because the session bookmark is stored with elements collected or extracted during the recording session, Examiner submits that the stored “session” bookmark is apart of the recording session. Therefore, storing the session bookmark as part of the recording session as taught by Li teaches or suggests “storing the bookmark as part of the video desktop recording.”


Applicant argues that Li also fails to disclose “initiating a video desktop recording capturing activities on a desktop displayed on the computing device” recited in claim 1. In fact, Li appears to teach away from this operation as Li addresses some of the perceived shortcomings of typical client-side user activity recording systems. Specifically, in paragraph [0017], Li discloses “[t]ypical client-side user activity recording systems may record user activity by continuously capturing screenshots. Some systems may simply record a user's entire session on a client system. Such recordings may require large amounts of storage, and record a large scope of activities.” In paragraph [0018], Li goes on to disclose “Embodiments of the present invention are generally directed to creating a summary of user actions performed in a monitored graphical window.” Again, Li appears to focus on the user’s activities in connection with a monitored graphical window (i.e., an active window) whereas the present invention is not limited to monitoring the user’s activities in connection with only a monitored graphical window. (see Response; pages 11 and 12)

Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner submits that the present invention not being limited to monitoring the user’s activities in connection with only a monitored graphical window is not the issue. Rather, when the scope of the claim language teaches or suggests tracking the “user’s activities in connection with a monitored window”. Examiner encourages Applicant to further amend the claim language to fail to teach or suggest the teachings of the Li reference. 

For at least the foregoing reasons, Examiner maintains prior art rejections. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145